Citation Nr: 0731887	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to May 20, 2000, for 
the grant of service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from May 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board hearing at the RO 
in February 2007.  


FINDINGS OF FACT

1.  The veteran died in May 2000; the cause of the veteran's 
death was linked to exposure to herbicides via diabetes.

2.  The veteran was a member of the Nehmer class and the 
appellant still is.  

3.  The appellant's claim for dependency and indemnity 
compensation was received at VA in December 2000, within one 
year of the veteran's death.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of May 1, 
2000, but no earlier, for the grant of service connection for 
the cause of the veteran's death, have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.816 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an October 2006 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and the responsibilities of the appellant and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the October 2006 VCAA letter 
expressly notified the appellant that she should submit any 
pertinent evidence in her possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the appellant has had the chance 
to submit evidence in response to the VCAA letter.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate her claim in the VCAA letters and also was 
provided with notice of the types of evidence necessary to 
establish a rating and effective date for the disabilities on 
appeal in a December 2006 letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Factual Background

The service personnel records reveal that the veteran had 
active duty service including service in Vietnam.  He is 
presumed to have been exposed to herbicides.  

The competent medical evidence of record demonstrates that 
the veteran had been treated for diabetes mellitus since at 
least the early 1980's.  

The veteran died in the latter part of May 2000.  The cause 
of death was listed as a myocardial infarction due to renal 
failure.  Diabetes was listed as a significant condition 
which contributed to death.  

At the time of the veteran's death, service connection was 
not in effect for any condition.  

In December 2000, the appellant submitted her application for 
dependency and indemnity compensation.  

In an August 2001 decision, the RO granted service connection 
for the cause of the veteran's death as secondary to diabetes 
associated with herbicide exposure.  



Analysis

The appellant has testified that she thought her husband 
might have submitted a claim for compensation at the time he 
underwent a VA Agent Orange Registry examination which was 
conducted in January 1997.  A review of the claims files 
reveals no such application.  The Board finds that the 
contemporaneous evidence of record does not support the 
appellant's allegations.  There is no indication that the 
claims files are incomplete.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
indicate intent to apply for one or more benefits and must 
identify the benefit sought.  38 C.F.R. § 3.155.  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  There is no objective evidence of the 
presence of either a formal or informal claim for 
compensation associated with the claims file dated prior to 
December 2000.  Associated with the claims file is a letter 
from a VA physician which is dated in September 1997.  This 
letter references the fact that the veteran had diabetes 
mellitus.  The physician wrote that he believed the veteran's 
application for disability was quite appropriate.  The Board 
finds that this does not constitute a formal or informal 
claim which was received prior to December 2000.  The 
document was submitted by the appellant with her application 
for compensation.  There is no indication in the claims file 
that it was of record prior to December 2000.  

Prior to determining the merits of the appellant's appeal, it 
is beneficial to discuss a series of court decisions that 
address establishing the effective date for disabilities 
associated with Agent Orange exposure.

In May 1989, the United States District Court for the 
Northern District of California (District Court) voided all 
denials of Agent Orange claims based on the regulations that 
became effective on September 25, 1985.  Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404, 1409 
(N.D. Cal. 1989) (Nehmer I).  The District Court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the surviving spouse of a deceased Vietnam 
veteran who died from a covered herbicide disease, to include 
Type 2 Diabetes.  38 C.F.R. § 3.816(a)(1)(ii),(2)(i).  The 
regulation further provides that where a "Nehmer class 
member" is entitled to service connection for the cause of 
the veteran's death for a death from a covered herbicide 
disease, and VA denied such benefits in a decision issued 
between September 25, 1985, and May 3, 1989, the effective 
date of the award will be the later of the date VA received 
the claim on which the prior denial was based or the date the 
death occurred.  38 C.F.R. § 3.816(d)(1).  If the claim was 
either pending before VA on May 3, 1989 or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered herbicide disease that caused the death, the 
effective date will be the later of the date such claim was 
received by VA or the date the death occurred.  If the claim 
for service connection for cause of the veteran's death was 
received within one year from the date of the veteran's 
death, the effective date of the award would be the first day 
of the month in which the death occurred.  38 C.F.R. § 
3.816(d)(3).  Finally, if the requirements of paragraph 
(d)(1) or (d)(2) are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(d)(4).   

In the current case, the veteran was a member of the Nehmer 
class.  The veteran served in Vietnam and had a covered 
herbicide disease.  The appellant is still a member of the 
Nehmer class.  The veteran died in May 2000 and the appellant 
submitted a claim for dependency and indemnity compensation 
in December 2000, within one year of the date of the 
veteran's death.  The regulations establishing a presumption 
of service connection for diabetes mellitus were passed in 
2001.  The regulations provide that, in such circumstances, 
the effective date for the award of dependency and indemnity 
compensation shall be the first day of the month in which 
death occurred.  38 C.F.R. § 3.816(d)(3).  The correct 
effective date should be May 1, 2000.  This is the first day 
of the month in which the veteran died.  


ORDER

Entitlement to an effective date of May 1, 2000, for the 
grant of service connection for the cause of the veteran's 
death is granted, subject to the laws and regulations 
governing monetary awards.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


